Citation Nr: 0026032	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD.  A notice of disagreement was received in February 
1999, and a statement of the case was issued in April 1999.  
A substantive appeal was received in May 1999.  The veteran 
testified at a personal hearing at the RO in July 1999.


FINDING OF FACT

The claims file includes a medical diagnosis of PTSD, 
competent evidence of in-service stressors, and medical 
evidence suggesting a link between the veteran's PTSD and in-
service stressors claimed by the veteran.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disorder that was incurred in 
or aggravated during the veteran's active duty service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with The Diagnostic and Statistical Manual of 
Mental Disorders, 4th Ed. (DSM-IV), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f), 4.125.

The threshold question in any claim, however, is whether the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A claim of 
entitlement to service connection for PTSD is well grounded 
where the veteran submits medical evidence of a current 
disability, lay evidence (presumed to be credible for well-
grounded purposes) of an in-service stressor, and medical 
evidence of a nexus between service and the current PTSD 
disability.  Gaines v. West, 11 Vet. App. 353 (1998); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).

The veteran claims that he suffers from PTSD as a result of 
stressors experienced in while serving in the Pacific in 
World War II.  As noted above, his statements as to inservice 
stressors are accepted as true for well-grounded purposes.  
In fact, the record shows a citation for rescue work dated 
August 22, 1943, which shows that the veteran assisted in the 
rescue of men from a burning ship, carried on while an enemy 
air attack was in progress.  The claims file reflects 
diagnoses of PTSD associated with the veteran's account of 
service in World War II as well as medical evidence of a link 
to the claimed stressors.  An example of such a diagnosis and 
nexus opinion is the biopsychosocial intake summary by a 
clinical psychologist dated July 28, 1997, showing diagnoses 
of PTSD, delayed, moderate, and major depression, mild to 
moderate, secondary to PTSD and including a comment by the 
examiner that the veteran has survivor guilt and "visual 
flashbacks of combat events, for example, of men in the water 
surrounded by burning oil."  

Based on the above, the Board finds that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).



ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.   To this extent, the appeal is 
granted, subject to the following remand.


REMAND

While the truthfulness of evidence is presumed under the 
well-grounded claim analysis, the probative value of the 
evidence must be weighed when undertaking a merits 
determination.  While it appears that the veteran's 
documented combat experience negates the need to verify the 
claimed stressors, the evidence is conflicting as to whether 
or not the veteran actually suffers from PTSD.  Although  
some psychological reports refer to PTSD, a VA examiner in 
October 1997 opined that the veteran did not meet the 
criteria for PTSD as defined in DSM-IV.  In view of the 
conflicting medical evidence, additional development to 
clarify the nature of the veteran's psychiatric disorder is 
necessary.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting ongoing 
treatment for PTSD should be associated 
with the claims file.

2.  After completion of the above, the 
veteran should be scheduled for special 
VA psychiatric examination(s) by a board 
of two VA psychiatrists (if possible, by 
individuals who have not already examined 
the veteran) to determine the nature of 
any and all psychiatric disorders which 
may be present and to specifically 
determined whether or not the veteran 
suffers from PTSD and, if so, whether 
such PTSD is related to his combat 
stressors.  It is imperative that the 
claims file be reviewed by the examiners 
in connection with the examination, and 
all special studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing for PTSD.  

After reviewing the veteran's claims 
file, examining the veteran, reviewing 
any test results, and conferring with 
each other, the examiners should clearly 
report (1) whether the DSM-IV diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied and, if so, (2) 
whether there is a nexus between the PTSD 
and the veteran's combat-related 
stressors.  The report(s) of examination 
should include a detailed discussion and 
rationale for all opinions expressed.

3.  After completion of the above and any 
additional development that the RO may 
deem necessary, the RO should review the 
evidence de novo and determine whether 
entitlement to service connection for 
PTSD is warranted.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to resolve questions of medical 
complexity.  The veteran and his representative are free to 
submit additional evidence and argument in connection with 
this matter on appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


- 4 -


